 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5       NORTHWEST SHEET METAL
         WORKERS WELFARE FUND, et al.,
 6
                              Plaintiffs,
 7                                                      C18-947 TSZ
            v.
 8                                                      ORDER
         H & K SHEET METAL
 9       FABRICATORS, INC.,

                              Defendant.
10

11         By Minute Order dated October 11, 2018, docket no. 6, the Court directed the

12 parties to show cause why this action should not be dismissed for failing to comply with

13 the Order requiring Joint Status Report signed on July 5, 2018, docket no. 4. Having

14 received no response to said Minute Order, this action is hereby DISMISSED without

15 prejudice. See Fed. R. Civ. P. 41(b); see also Wallace v. Hinton, 2000 WL 1728285 (9th

16 Cir. Nov. 20, 2000) (affirming dismissal without prejudice for failure to timely file a joint

17 status report (citing Malone v. U.S. Postal Serv., 833 F.2d 128, 132 (9th Cir. 1987))).

18         IT IS SO ORDERED.

19         The Clerk is directed to send a copy of this Order to all counsel of record.

20         Dated this 13th day of November, 2018.

21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge

     ORDER - 1
